Citation Nr: 0009866	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for subtotal 
gastrectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a higher evaluation for neuropathy of the 
right median and radial nerves, currently evaluated as 30 
percent disabling.

3.  Entitlement to a compensable evaluation for lumbosacral 
strain.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions in which an 
increased evaluation for neuropathy of the right median and 
radial nerves was granted, but increased evaluations for 
subtotal gastrectomy and lumbosacral strain were denied, and 
in which a total disability rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities was denied.  The issues of increased evaluations 
for the service-connected subtotal gastrectomy and 
lumbosacral strain and a total disability rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities are the subject of a remand 
immediately following this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency 
concerning the issue of increased evaluation for neuropathy 
of right median and radial nerves.

2.  The service-connected neuropathy of right median and 
radial nerves is currently manifested by severe incomplete 
paralysis of the median nerve.


CONCLUSION OF LAW

The criteria for a 50 percent, and no greater, evaluation for 
the service-connected neuropathy of right median and radial 
nerves are met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.124a, Diagnostic 
Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  Concerning the nerve injury, the veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied as to that issue.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1999).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).

A rating decision dated in August 1982 originally granted 
service connection for neuropathy of the right median and 
radial nerves, assigning a 10 percent evaluation, based on 
the evidence then of record, which included a June 1982 
Memorandum of Federal Tort Claim Investigation and a July 
1982 VA examination report.  These documents show diagnoses 
of carpal tunnel syndrome manifested by dysesthesia and a 
mild degree of atrophy in the distribution of the right media 
nerve, and neuropathy of the right median and radial nerves.  
The memorandum shows the veteran reported receiving IV fluids 
by injection into the volar aspect of the right wrist in May 
1981, during an endoscopy.  The examiner could find no other 
underlying cause for the veteran's condition, and no evidence 
to the contrary could be found.  Exercising the doctrine of 
reasonable doubt, the RO granted service connection and 
evaluated the disability as 10 percent disabling under 
Diagnostic Code 8515, as radial nerve involvement was then 
uncompensable, effective from May 1981.

In March 1995, the RO increased the evaluation for this 
disability to 30 percent, effective in July 1994, based on 
the evidence then of record, which included a February 1995 
VA examination report and VA treatment records dated from 
October 1993 to August 1994.  The examination report shows 
subjective complaints of numbness on the dorsal aspect of the 
right index and middle fingers extending cephalad to the mid 
dorsal surface of the right hand; weakness, and weakness in 
flexion of the right index finger-such that he cannot 
adequately grasp the handle of a coffee cup; and pain upon 
forced flexion of the right index finger.  The examiner 
observed that the veteran could make a fist, completely 
flexing all the fingers on his right hand into his palm.  
Extension of all fingers on the right hand was also observed 
to be normal.  However, grip strength was noticeably 
diminished when compared to the left, and slight wasting of 
the muscular bulk of the right thenar and hypothenar 
eminences was found.  The examiner diagnosed peripheral 
neuropathy, digital motor branch, right median nerve, causing 
hyperesthesia, and impaired flexion strength, right index and 
middle fingers.  In August 1994, VA outpatient treatment 
records note subjective complaints of right hand pain in the 
dorsal and radial areas.  The veteran was observed to wear a 
splint, which he reported gave some relief of his symptoms.  
The examiner noted positive Tinel's Sign.  This 30 percent 
evaluation has been confirmed and continued to the present.

The veteran has appealed the assignment of the 30 percent 
evaluation for this disability and avers that a higher 
evaluation is warranted.  He testified before the hearing 
officer at the local RO in January 1996 that he experiences 
tingling in his fingers that extends up his arm, swelling, 
weakness, and difficulty writing such that he cannot 
consistently grip a pen.  In November 1999 he further 
testified before the undersigned member of the Board that his 
right hand and arm swells, that he has difficulty with 
movement and dexterity such that he cannot write legibly, and 
that he experiences weakness.

The current 30 percent evaluation for this disability was 
assigned for moderate incomplete paralysis of the median 
nerve under Diagnostic Code 8515.  A March 1998 VA 
examination report reflects that the veteran is right-handed.  
Thus, the evaluations for the major hand will be herein 
discussed.  A higher, 50 percent, evaluation is afforded for 
severe incomplete paralysis of the median nerve.  The veteran 
meets this criteria.
 
Neurological disabilities are to be rated in proportion to 
the impairment of motor, sensory, or mental functions.  
Psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc., are to be 
considered particularly.  Concerning injury to peripheral 
nerves and the residuals, attention is to be given to the 
site and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (1999).  A note preceding the evaluations 
afforded for diseases of the peripheral nerves, under 
38 C.F.R. § 4.124a (1999) directs that the term "incomplete 
paralysis," in conjunction with peripheral injuries, refers 
to a degree of lost or impaired function substantially less 
than the type picture for complete paralysis.  When the 
involvement is wholly sensory, the rating should be granted 
at a mild, or at most, moderate, degree of impairment.  Id.

The March 1998 VA examination report reveals objective 
findings of weakness in the median nerve of the right wrist 
and in the inner osseous muscles of the right hand.  Strength 
measures 2+ on the right as compared to 4+ on the left, 
concerning the latter; and 1+ on the right as compared to 4+ 
on the left, the former.  The examiner noted the veteran 
could oppose his thumb to each of his fingers, bilaterally.  
Range of wrist motion is reported at 10 degrees on the right 
as compared to 45 degrees on the left.

A higher, 70 percent, evaluation could be warranted for 
complete paralysis of the median nerve.  Yet the medical 
evidence does not show that either the veteran's median or 
radial nerve is completely paralyzed.  Rather, the medical 
evidence demonstrates he has strength and range of motion in 
his right fingers, hand, and wrist, albeit limited.  
Moreover, while the evidence shows the veteran exhibits 
limited wrist motion and weakness over all, the other 
manifestations described in the criteria associated with 
paralysis of the median nerve-hand inclined to the ulnar 
side, more extension in the index and middle fingers than 
normal, considerable muscle atrophy in the thenar eminence, 
thumb in the plane of the hand (ape hand); incomplete and 
defective pronation, inability to flex the index finger and 
feeble flexion of the middle finger, inability to make a 
fist, index and middle fingers remain extended; inability to 
flex distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to the palm; and pain 
with trophic disturbances-have not been documented in the 
medical evidence.  Rather, a July 1997 VA employability 
examination finds that the veteran can use his right hand for 
such repetitive actions as simple grasping, pushing and 
pulling arm controls, and fine manipulation.

A higher, 70 percent, evaluation could also be warranted for 
complete paralysis of the radial nerve under Diagnostic Code 
8514.  Yet the medical evidence does not show that either the 
veteran's median or radial nerve is completely paralyzed.  
Rather, as mentioned above, the medical evidence demonstrates 
he has strength and range of motion in his right fingers, 
hand, and wrist, albeit limited.  Moreover, manifestations 
described in the criteria associated with paralysis of the 
radial nerve-drop of hand and fingers, perpetually flexed 
wrist and fingers, thumb adducted and falling within the line 
of the outer border of the index finger; inability to extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or laterally move the wrist; supination of hand, 
weakened extension and flexion of elbow, serious impairment 
of grip from loss of synergic motion of extensors; and 
occurring as the greatest rarity, total paralysis of the 
triceps-have not been documented in the medical evidence.  
Rather, as indicated above, the medical evidence shows that 
the veteran is capable of using his right hand for such 
activities as may be required by employment, such as 
grasping, pushing and pulling controls, and fine 
manipulation.

After consideration of the evidence, the Board finds that an 
evaluation of 50 percent, and no greater, is warranted under 
Diagnostic Code 8515.  Specifically, the medical evidence 
establishes that the veteran exhibits severe incomplete 
paralysis of his right median nerve.

The foregoing does not, however, preclude the granting of a 
higher evaluation for the neuropathy of the right median and 
radial nerves than has been granted herein.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher 
compensable evaluations are provided for greater disability 
under various diagnostic codes, but the required 
manifestations are not present.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
frequent treatment or hospitalization for his neuropathy of 
the right median and radial nerves.  Moreover, the disabling 
manifestations of painful and weakened right hand and wrist 
movement do not present unusual or exceptional disability 
pictures.  The veteran has indicated that his disabilities 
render him unemployable, and the March 1998 VA examination 
report indicates that he is unemployable.  Yet, the examiner 
does not indicate that it is the veteran's service-connected 
neuropathy of right median and radial nerves alone that 
renders him so.  Moreover, the veteran has not presented any 
statements from potential employers showing that he has been 
refused employment solely due to the service-connected 
neuropathy of the right median and radial nerve.  Thus, the 
evidence as a whole does not show that the impairment 
resulting solely from the neuropathy of right median and 
radial nerves markedly interferes with his employment.  There 
is no evidence that the impairment resulting solely from the 
neuropathy of right median and radial nerves warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
the service connected neuropathy of right median and radial 
nerves is adequately compensated by the rating discussed 
above.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1999) is not warranted.

ORDER

A rating of 50 percent, and no greater, is awarded for 
neuropathy of right median and radial nerves, subject to the 
laws and regulations governing the payment of monetary 
benefits.


REMAND

As noted above, the veteran has presented well-grounded 
claims for increased disability evaluations for his service-
connected disabilities within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition has worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating). 

Concerning the stomach disorder, the veteran testified by 
video conference before the undersigned member of the Board 
in November 1999 that he had recently required 
hospitalization for his stomach condition, after which he had 
lost 20 pounds in weight.  He submitted a clinical report 
dated in July 1999, apparently concerning this 
hospitalization, but hospital records, including a discharge 
summary, are not present in the claims file now before the 
Board.

Concerning the service-connected back disability - 
lumbosacral strain - the veteran appears to be asserting that 
arthritis of the spine and/or neurologic disability are part 
of the service-connected back disability.  The record 
contains conflicting evidence concerning this matter, and the 
RO has not specifically denied service connection for any 
additional back disabilities.  Although the March 1995 VA 
examination report appears to attribute the veteran's back 
changes to the aging process, a statement dated in January 
1995 from Allan A. DellaBella, D.C., appears to attribute 
degenerative changes of the veteran's back - and, perhaps, 
neurologic findings as well - to the service-connected 
disability.  The reports of the March 1998 VA examination do 
not clarify this matter.  

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated him for his stomach and 
back disabilities.  Where appropriate, 
the RO should also procure duly executed 
authorization for the release of private 
medical records.

2.  The RO should obtain any pertinent 
records that are not currently part of 
the claims file, including records of 
inpatient and outpatient treatment 
accorded the veteran for his stomach 
disability from February 1998 to the 
present from VA Medical Centers (MCs) 
Oakland Park and Miami, Florida.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

3.  If the RO finds that further 
examination of the veteran's stomach or 
back condition is required, the RO should 
duly schedule the veteran for the 
necessary VA examination(s) to determine 
the nature and extent of his stomach 
and/or back disability.  All indicated 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear and 
legible manner on the examination 
report(s).

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the claim for an increased 
evaluation for the veteran's service-
connected subtotal gastrectomy.

5. After receipt of any and all newly 
acquired evidence, the RO should again 
review the claim for an increased 
evaluation for the veteran's service-
connected lumbosacral strain.  In so 
doing, the RO should also specifically 
adjudicate any claims for service-
connection for additional back 
disabilities, and should provide 
appropriate notice of the action taken on 
such claims.  

6.  Once the RO has determined the 
rating(s) assigned the veteran's service-
connected stomach and back disabilities, 
it should again consider the veteran's 
claim for a total disability rating for 
compensation purposes based on individual 
employability due to his service-
connected disabilities.

7.  If the decisions on appeal remain in 
any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for examinations as scheduled and to 
cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  The veteran need take 
no action until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



